DETAILED ACTION
The amendment filed on December 1, 2021 is acknowledged.  The amendment to the drawings is accepted to overcome the objections described in the previous Office Action.  Claims 1-8, 13-15, 17, and 20-22 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 has been amended to disclose the first and second support member recesses “receive support 
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Queen (US Patent 11248390 B1).  [Claim 1] Queen discloses a support apparatus capable of supporting a structure, the support apparatus comprising: a support member (Figure 2C) having a first end and a second end; a base (209) comprising: a raised platform having a recessed surface that forms a support member recess (206) for receiving the first end of a support member, and one fastener aperture (Figure 7), wherein the fastener aperture is located within the recessed surface of the raised platform, wherein the base is configured to be operatively coupled to a floor through the fastener aperture within the recessed surface of the raised platform; and wherein the second end of the support member is configured to be operatively coupled to the structure.  
[Claim 2] The base comprises two or more ribs (Figure 2C).  
[Claim 3] The support member recess is a central recess within the base.  
[Claim 4] The two or more ribs form a portion of an upper surface of the base and extend from the raised platform (Figure 2C).  
[Claim 5] The at least one fastener aperture is concentric with the support member recess.  
[Claim 8] The support member recess is a first support member recess, and the recessed surface of the raised platform further comprises a second support member recess (206A and 206B are part of 206 and form first and second recesses), wherein the first support member recess and the second support member recess receive support members having different sizes.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr. (US Patent 1333523) in view of Platt (US Patent 6141928).  [Claims 1, 3, and 7] Williams discloses a support apparatus capable of supporting a structure, the support apparatus comprising: a support member (2) having a first end and a second end; a base (A) comprising: a raised platform (raised portion receiving 2) that forms a support member recess for receiving the first end of the support member; and one or more fastener apertures (11), wherein the base is configured to be operatively coupled adjacent the first end of the support member (Figure 3), and wherein the base is configured to be operatively coupled to a floor (Figure 1), and one or more fasteners (10) configured to operatively couple the base to the floor, and wherein the second end of the support member is configured to be operatively coupled to the structure.  
Williams discloses the claimed invention as discussed above, but does not disclose a recessed surface having at least one fastener aperture.  Platt discloses a support apparatus (14) for supporting a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a recessed surface into the base of Williams, the recessed surface having a fastener aperture for receiving a fastener to couple the support member to the floor through the fastener aperture and additional fastener apertures in the recessed surface as suggested and taught by Platt.  It is known in the art to provide a fastener through a support apparatus to directly couple a support to the underlying floor.  In this manner, the support member and the support apparatus are firmly coupled to the floor to prevent unwanted displacement.  Incorporating a recessed surface would provide a stop for the support member during installation of the support member within the base.  This would allow the support member to be more precisely positioned within the support apparatus.   Additional fastener apertures in the recessed surface allow additional fasteners to couple the base to the floor, which provides further strength to the connection.  
[Claim 2] Williams further discloses the base comprising two or more ribs (5).  [Claim 6] The two or more ribs comprise four ribs that form four radial recesses (Figure 2).  

Claims 13, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Queen as discussed above, and further in view of Av-Zuk (US Patent 4685258).  Queen discloses the claimed invention as discussed above, including the two or more ribs extending from an upper surface of the .  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as discussed above, and further in view of Collins, Jr. et al. (US Patent 5297779).  Williams discloses the claimed invention as discussed above, but does not disclose an adjustable coupling assembly operatively coupled to the support member, the adjustable coupling assembly comprising a fine and coarse adjustment.  Collins discloses a support member (20) operatively coupled to an adjustable coupling assembly (26).  The assembly comprises a coarse and fine adjustment (abstract).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an adjustable coupling assembly into the support apparatus of Williams as suggested and taught by Collins.  It is known in the art to provide an adjustable coupling assembly in a support member so that the apparatus can be adjusted to support a structure at different heights.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments relate to the new limitations added by the amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635